Case 1:21-cv-00065-LEK-KJM Document 16 Filed 09/09/21 Page 1 of 2   PageID #: 574



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII

  NIKKI LEE CHRISTEN,                     CIV. NO. 21-00065 LEK-KJM

                    Plaintiff,

        vs.

  AMERICAN TOURS INTERNATIONAL,

                    Defendant.


          ORDER DISMISSING PLAINTIFF’S AMENDED COMPLAINT FOR
              EMPLOYMENT DISCRIMINATION WITHOUT PREJUDICE

              On January 27, 2021, pro se Plaintiff Nikki Lee

  Christen (“Plaintiff”) filed her Complaint for Employment

  Discrimination (“Complaint”).       [Dkt. no. 1.]    On March 1, 2021

  Plaintiff filed her Application to Proceed in District Court

  Without Prepaying Fees or Costs (“Application”).          [Dkt. no. 4.]

  On April 26, 2021, Plaintiff filed her amended Complaint for

  Employment Discrimination (“Amended Complaint”).          [Dkt. no. 7.]

  On May 24, 2021, this Court issued an order denying the

  Application without prejudice.       [Dkt. no. 10.]     On June 25,

  2021, Plaintiff filed an amended Application to Proceed in

  District Court Without Prepaying Fees or Costs (“Amended

  Application”).    [Dkt. no. 12.]     On July 23, 2021, this Court

  issued an order denying Plaintiff’s Amended Application

  (“7/23/21 Order”).     [Dkt. no. 14.]     There, Plaintiff was ordered

  to pay the filing fee by August 24, 2021.         [7/23/21 Order at 3.]
Case 1:21-cv-00065-LEK-KJM Document 16 Filed 09/09/21 Page 2 of 2   PageID #: 575



  Plaintiff was also cautioned that, if she failed to pay the

  filing fee, this action would be automatically dismissed.            [Id.]

             Because Plaintiff has neither paid the filing fee, nor

  requested additional time to do so, the Amended Complaint is

  HEREBY DISMISSED.     The dismissal is WITHOUT PREJUDICE to the

  filing of a new action.      The Clerk’s Office is DIRECTED to enter

  judgment and close this case, unless Plaintiff files a motion

  for reconsideration on or before the required deadline.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, September 9, 2021.




  NIKKI LEE CHRISTEN VS. AMERICAN TOURS INTERNATIONAL; CV 21-00065
  LEK-KJM; ORDER DISMISSING PLAINTIFF’S AMENDED COMPLAINT FOR
  EMPLOYMENT DISCRIMINATION WITHOUT PREJUDICE



                                       2
